UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4017
ANTOINE L. WINFREE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-00-145)

                      Submitted: June 4, 2002

                      Decided: June 19, 2002

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Mark Nachman, NACHMAN & KAUFMAN, L.L.P., Rich-
mond, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, Stephen W. Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.
2                      UNITED STATES v. WINFREE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Antoine L. Winfree pled guilty to possession of a firearm by a con-
victed felon, in violation of 18 U.S.C.A. § 922(g) (West 2000), but
reserved his right to appeal the district court’s denial of his motion to
suppress a handgun seized from him during a pat-down frisk by
police officers responding to a report of gunshots. Finding no error in
the district court’s determinations, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error, while the legal determinations are reviewed de novo. See
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, we review the evidence in the light most
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998). We do not generally review the credibility
determinations of the fact finder. United States v. Saunders, 886 F.2d
56, 60 (4th Cir. 1989).

   In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court held that,
in order to conduct an investigatory stop of an individual, a police
officer must have an objectively reasonable suspicion of criminal
activity. Id. at 20-22. The Court subsequently held that, in evaluating
police conduct in a Terry stop, courts must consider "the totality of
the circumstances—the whole picture." United States v. Sokolow, 490
U.S. 1, 8 (1989) (quoting United States v. Cortez, 449 U.S. 411, 417
(1981)).

   Winfree does not contest that the officers responding to a report of
gunshots reasonably suspected that a crime had occurred, but con-
tends that the officers lacked reasonable suspicion that he was
involved in that criminal activity. Our review of the record convinces
us that, when the officers encountered Winfree and another individ-
                      UNITED STATES v. WINFREE                      3
ual, they reasonably suspected that a crime involving the discharge of
a firearm had occurred at or near the location where Winfree was
found. Further, when they saw the officers, Winfree and the other
individual turned away and moved their hands toward their waists,
suggesting they might be hiding something, such as a handgun. The
officers reasonably believed that Winfree and the other individual
were armed and possibly dangerous. They were therefore justified in
conducting a pat-down frisk of those individuals. See United States
v. Moore, 817 F.2d 1105, 1107 (4th Cir. 1987). The district court did
not err in denying Winfree’s motion to suppress.

   Accordingly, we affirm Winfree’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED